            Case 1:16-cr-00108-WHP Document 198
                                            199 Filed 08/25/20 Page 1 of 1
                                            U.S. Department of Justice
    [Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                         August 24, 2020
    BY ECF

    The Honorable William H. Pauley III
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

           Re:     United States v. Alvarado Dominguez, 16 Cr. 108 (WHP)

    Dear Judge Pauley:

            The parties respectfully submit this letter jointly requesting that the Court stay
    consideration of the above-captioned defendant’s motion to vacate his sentence pursuant to 28
    U.S.C. § 2255, filed on June 22, 2020 (Dkt. 193). The principal question presented by the motion,
    whether attempted Hobbs Act robbery, in violation of 18 U.S.C. § 1951, qualifies as a “crime of
    violence” under 18 U.S.C. § 924(c)(3)(A), and can thus serve as a predicate for the defendant’s
    conviction of 18 U.S.C. § 924(c)(1)(A) as charged in Count Three of the indictment, is currently
    pending in a number of cases before the Second Circuit. See, e.g., United States v. McCoy, No.
    17-3515 (argued Oct. 23, 2019); United States v. Collymore, No. 19-596 (argued June 1, 2020);
    United States v. Morris, No. 16-6 (argued June 25, 2020). The Second Circuit’s decision in one
    of these cases can be expected to resolve the issue, and would presumably control the question of
    whether petitioner’s predicate crime of attempted Hobbs Act robbery qualifies as a crime of
    violence for purposes of 18 U.S.C. § 924(c)(1)(A).

           Accordingly, for the foregoing reasons, the parties respectfully request that the Court stay
    consideration of defendant’s motion pending the Second Circuit’s decision in McCoy, Collymore,
    Morris, or one of the other cases presenting this question. The parties would respectfully propose
    to update the Court regarding a proposed schedule for resolution of the defendant’s motion within
    14 days of the first decision from the Second Circuit addressing the issue.

                                                 Respectfully submitted,

Application granted.                             AUDREY STRAUSS
                                                 Acting United States Attorney

                                             by: _____________________________
                                                 David W. Denton, Jr.
                                                 Assistant United States Attorney
                                                 (212) 637-2744
    cc: Andrew G. Patel, Esq. (by ECF)


     August 25, 2020
